RESOLUCIÓN
Sala Especial de Verano integrada por el Juez Presidente Señor Andréu García y los Jueces Asociados Señores *570Negrón García, Hernández Denton y Corrada Del Río.
Desde el domingo 8 de septiembre de 1996 se emitió para Puerto Rico un aviso de tormenta tropical y una vigi-lancia de huracán. En vista de ello, se decretó la suspen-sión de los trabajos ordinarios de la Rama Ejecutiva para el día siguiente, 9 de septiembre. Así, también, se decretó la suspensión de los trabajos judiciales.
Debido a los efectos del huracán Hortensia, desde la ma-drugada de 10 de septiembre los servicios de energía eléc-trica, agua, alcantarillado y teléfono han quedado inte-rrumpidos en toda la isla. Muchas estructuras donde albergan las facilidades de los tribunales han quedado se-riamente afectadas. Ello ha ocasionado que los señala-mientos judiciales pautados para los días 10 al 13 de sep-tiembre hayan tenido que ser suspendidos en todas las regiones judiciales del país.
A tal efecto, y al amparo de nuestra facultad inherente para reglamentar los procedimientos judiciales, se dispone que en el cómputo de los términos dispuestos en las distin-tas leyes y reglas aplicables a los procedimientos y trámi-tes judiciales se excluyan los días del 9 al 13 de septiembre de 1996, inclusive ambos. Esto es, que se extiendan por cinco (5) días laborables, a partir de la fecha del venci-miento, los términos que expiraban durante los días aquí excluidos.
Igualmente, se prorrogan hasta el 16 de septiembre de 1996 los términos para la presentación de los índices No-tariales y para la notificación a la Oficina de Inspección de Notarías de este Tribunal de los poderes y testamentos que hayan sido otorgados durante el período comprendido del 6 al 12 de septiembre de 1996, inclusive ambos.

Se ordena la inmediata difusión de esta resolución y, además, su publicación por la. Oficina de la Compiladora y 
*571
Publicista de Jurisprudencia, la Oficina de Administración de los Tribunales y el Colegio de Abogados de Puerto Rico.

Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo.
(Fdo.) Francisco R. Agrait Liado Secretario del Tribunal Supremo